

104 S1765 IS: Iran Nuclear Compliance Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1765IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Corker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo ensure the compliance of Iran with agreements relating to Iran's nuclear program.1.Short titleThis Act may be cited as the Iran Nuclear Compliance Act of 2013.2.Iran nuclear compliance(a)Effective enforcement of interim agreement(1)In generalDuring the 240-day period beginning on the date of the enactment of this Act, the President may not, in connection with the ongoing nuclear negotiations with Iran, exercise a waiver of, suspend, or otherwise reduce any sanctions imposed in relation to Iran, whether imposed directly by statute or through an Executive order, unless, not later than 15 days before the waiver, suspension, or other reduction takes effect, the President submits to the appropriate congressional committees the certification described in paragraph (2).(2)Certification describedThe certification described in this paragraph is a certification with respect to the waiver, suspension, or other reduction of sanctions under paragraph (1) that—(A)it is in the vital national security interests of the United States to waive, suspend, or otherwise reduce those sanctions; and(B)Iran is in full compliance with the terms of any interim agreement between the United States, the United Kingdom, France, Russia, China, Germany, and Iran relating to Iran’s nuclear program.(3)Expiration of interim relief and reinstatement of sanctionsAny sanctions imposed in relation to Iran that have been waived, suspended, or otherwise reduced in connection with the ongoing nuclear negotiations with Iran, regardless whether the waiver, suspension, or other reduction of those sanctions took effect before or after the date of the enactment of this Act, shall be immediately reinstated on the date that is 240 days after such date of enactment.(b)Effective enforcement of final agreement and limitations(1)In generalOn and after the date that is 240 days after the date of the enactment of this Act, the President may not, in connection with the ongoing nuclear negotiations with Iran, exercise a waiver of, suspend, or otherwise reduce any sanctions imposed in relation to Iran, whether imposed directly by statute or through an Executive order, unless, not later than 15 days before the waiver, suspension, or other reduction takes effect, the President submits to the appropriate congressional committees the certification described in paragraph (2).(2)CertificationThe certification described in this paragraph is a certification that—(A)the conditions for a temporary waiver, suspension, or other reduction of sanctions pursuant to subsection (a) continue to be met;(B)Iran is in full compliance with the terms of all agreements between the United States, the United Kingdom, France, Russia, China, Germany, and Iran relating to Iran’s nuclear program;(C)Iran is in full compliance with terms of United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010); and(D)Iran has provided a full accounting of all of its nuclear weaponization and related activities, has committed, in writing, to suspend all such activities, and is making substantial efforts to do so.(c)Reinstatement of sanctions upon noncomplianceIf the President receives information from any person, including the International Atomic Energy Agency, the Secretary of Defense, the Secretary of State, the Secretary of Energy, or the Director of National Intelligence, that Iran has failed to comply with the terms of any agreement between the United States, the United Kingdom, France, Russia, China, Germany, and Iran with respect to Iran’s nuclear program or has refused to cooperate in any way with appropriate requests of the International Atomic Energy Agency, the President shall—(1)not later than 10 days after receiving that information, determine whether the information is credible and accurate;(2)notify the appropriate congressional committees of that determination; and(3)if the President determines that the information is credible and accurate, not later than 5 days after making that determination, reinstate all sanctions imposed in relation to Iran that have been waived, suspended, or otherwise reduced in connection with the ongoing nuclear negotiations with Iran, without regard to whether the waiver, suspension, or other reduction of those sanctions took effect before or after the date of the enactment of this Act.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).